Case 9:21-cr-80039-RLR Document 17 Entered on FLSD Docket 03/24/2021 Page   1 ofYH
                                                                     FILED by
                                                                                5                                      D.C.



                                                                                                    Mar 23, 2021
                                                                                                     ANGELA E. NOBLE
                                 UNITED STATES DISTRICT COURT                                       CLERK U.S. DIST. CT.
                                                                                                    S. D. OF FLA. - MIAMI

            21-soo39.c R~rters~Wl§l:l~7~~NHART                                                  -
                                  0

                               CASE NO. _ _ _ _ _ _ _ _ _ _ _ _ __
                                        18 U.S.C. § 875(c)
                                        18 U.S.C. § 981(a)(l)(C)

   UNITED STATES OF AMERICA
   vs.
   SUZANNE ELLEN KA YE,
     a/k/a "nu1el1:ha11gXX,"           ~LA.Lk' l?J,c\-1\.J(, c~\
         a/k/a "suzannekaye3,"
         a/k/a "Angry Hippie Patriot,"

                  Defendant.
   - - - -- - - - - - - - - - -I
                                              INDICTMENT

   The Grand Jury charges that:

                                                 COUNT 1

            On or about January 31, 202 1, in Pal m Beach County, in the Southern District of Florida,



                                                                                                              0
   and elsewhere, the defendant,

                                       SUZANNE ELLEN KAYE,                               . ""/\
                                          a/k/a '!.fttuckbangXX,''- \..}\\,l   Ct~~~(, 0 \ ~
                                          a/k/a "suzannekaye3,"
                                      a/k/a "Angry Hippie Patriot,"

   did knowingly transmit in interstate com merce a comm unication containing any threat to injure

   the person of another, that is, agents from the Federal Bureau of Investigation, in that in a video

   posted on social media platforms sent through the Internet, the defendant stated, in part, that she

   wi ll " ... shoot your [expletive) ass if you come here," in violation of Title 18, Un ited States Code,

   Section 875(c).

                                    FORFEITURE ALLEGATIONS

             1.     The allegations of this Indictment are hereby re-alleged and by this reference full y
Case 9:21-cr-80039-RLR Document 17 Entered on FLSD Docket 03/24/2021 Page 2 of 5




   incorporated herein fo r the purpose of alleging forfe iture to the Un ited States of America of certai n

   property in which the defendant, SUZANNE ELLEN KA YE, has an interest.

          2.       Upon conviction of a vio lat ion of Titl e 18, United States Code, Section 875(c), as

   alleged in this Indictment, the defendant shall fo rfeit to the United States any property, real or

   personal, which constitutes or is derived from proceeds traceable to such offense, pursuant to Tille

   18, United States Code, Section 98 1(a)( I )(C).

          All pursuant to Title 18, United States Code, Section 981 (a)(I )(C) and the procedures set

   forth in Title 2 1, United States Code, Section 853, as incorporated by T itle 28, United States Code,

   Section 246 1(c).

                                                           A TRUE BILL~


                                                                                       (   ,.




7 1!1(,r~- ;;,:
   ARIANA FAJARDO ORSHAN
   UNITED STATES ATTORNEY


   Jnado. · a
   MARK DISPF o
   ASSISTANT UNITED STATES ATTORNEY
 Case 9:21-cr-80039-RLR Document 17 Entered on FLSD Docket 03/24/2021 Page 3 of 5
                                                      UNITED STATES DISTRICT COllRT
                                                     SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                          CASE NO. _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                  CERTIFICATE OF TRIAL ATTORNEY*
SUZANNE ELLEN KAYE,
                                                                  Superseding Case Information:
                                      Defendant.

Court Division: (Select One)                                      New defendant(s)           Yes    No
       Miami                 Key West                             Number of new defendants
       FTL        ✓          WPB                   FTP            Total number of counts


         I.        I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U .S.C. Section 3 161.
        ,,
        -'·        Interpreter:    (Yes or No)               No
                   List language and/or dialect
        4.         This case will take __l-=2._ days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                   (Check onl) one)                                       (Check onlv one)


                                                         ✓
        I          0 to 5 days                                            Petty
        II         6 to IO days                                           Minor
        Ill        11 to 20 days                                          Misdem.
        IV         21 to 60 days                                          Felony             ✓


        V          61 days and over

        6.        Has this case previously been filed in this District Court?     (Yes or No) No
          If yes: Judge                                     Case No.
                                                                       ---------------
         (Attach copy of dispositive order)
          Has a complaint been filed in this matter?         (Yes or No)      Yes
          If yes: Magistrate Case No.                        21-8055-BER
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
             Is this a potential death penalty case? (Yes or No)               No

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    priortoAugust9,2013(Mag.JudgeAliciaO.Valle)?                    Yes              No 1

         8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ✓




                                                                          MARK DISPOTO
                                                                          ASSISTANT UNITED STATES ATTORNEY
                                                                          Court Id. No. A5501143
 *Penalty Sheet(s) attached                                                                                   REV 813 2018
Case 9:21-cr-80039-RLR Document 17 Entered on FLSD Docket 03/24/2021 Page 4 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET


   Defendant's Name: SUZANNE ELLEN KA YE

             Making a Communication in Interstate Commerce that Contained a Threat to Injure

             Title 18, United States Code, Section 875 (c)

   *Max. Penalty:       5 years' imprisonment; 3 years supervised release; $250,000 fine




   *Refers only to possible term of incarceration, supervised release and fine. It does not
   include possible restitution, special assessments, parole terms, or forfeitures that may be
   applicable.
Case 9:21-cr-80039-RLR Document 17 Entered on FLSD Docket 03/24/2021 Page 5 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET


    Defendant's Name: SUZANNE ELLEN KA YE

             Making a Communication in Interstate Commerce that Contained a Threat to Injure

             Title 18, United States Code, Section 875(c)

    *Max. Penalty:      5 years' imprisonment; 3 years supervised release; $250,000 fine




   *Refers only to possible term of incarceration, supervised release and fine. It does not
   include possible restitution, special assessments, parole terms, or forfeitures that may be
   applicable.
